DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/370,515 filed on 3/29/2019. Claims 1-20 were previously pending. Claims 1, 9, 17, and 19-20 were amended in the reply filed March 15, 2021. This action is final.

Response to Arguments
Regarding Applicant’s response and amendments to the previous objections to Specification: corrections to typographical errors were made, and no new matter has been added. Objection to the Specification has been withdrawn.
Regarding Applicant’s response and amendments the previous objections to claims 19 and 20: corrections to typographical errors were made.  Objection to the claims has been withdrawn.
Regarding Applicant’s argument starting on page 11 regarding claims 1-6, 8-14, and 16-20: Examiner rejects claims 1-6, 8-14, and 16-20 under 35 USC § 103 by modifying Schwartz (U.S. Pub. No. 2019/0152376) with Henderson (U.S. Pub. No. 2014/0262690) which teaches the amended claim language as shown below. Applicant’s arguments to overcome the rejection of claims 1-6, 8-14, and 16-20 under 35 USC § 102 are now moot.
Regarding Applicant’s argument starting on page 13 regarding claims 4, 7, 12, 15, and 19: Examiner rejects claims 4, 7, 12, 15, and 19 under 35 USC § 103 by modifying Schwartz (U.S. Pub. No. 2019/0152376) with Henderson (U.S. Pub. No. 2014/0262690) and also with Chudy (U.S. Pub. 
Regarding Applicant’s argument starting on page 14 regarding claims 5, 6, 13, 14, and 20: Examiner rejects claims 5, 6, 13, 14, and 20 under 35 USC § 103 by modifying Schwartz (U.S. Pub. No. 2019/0152376) with Henderson (U.S. Pub. No. 2014/0262690) and also with Zimmermann (U.S. Pub. No. 2009/0192919) which teaches the amended claim language as shown below. Applicant’s arguments to overcome the rejection of claims 5, 6, 13, 14, and 20 under 35 USC § 103 are now moot.
Regarding Applicant’s argument starting on page 14 regarding claims 1-20: Applicant’s arguments filed with respect to the rejection made under 35 USC § 101 have been fully considered, but they are not persuasive. The steps of obtaining data ... for an order, assigning a first number of containers to a first section ... of a delivery vehicle, assigning a second number of containers to a second section... of the delivery vehicle, and storing assignment data (re containers in delivery vehicle sections), as highlighted by Applicant, are all “Methods of Organizing Human Activity” (e.g. commercial interactions). The steps listed describe a method of organizing the activity of a delivery vehicle loading human, and therefore have been properly categorized. 
Applicant further argues that the abstract idea is integrated into a practical application, but this is not true. Examiner maintains that the additional elements of computer device communicatively coupled to the database were analyzed properly, and that the claims merely recite data and numbers (which, while highlighted by Applicant, are too abstract to be considered additional elements) and generic computer components. Applying an abstract idea to generic computer components is not enough to integrate it into a practical application, and it remains considered an abstract idea.
a database to the independent claims, but similarly to the other additional elements, a database is merely a generic computer component being used to “apply” the invention’s abstract ideas.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6, 13-14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 (line 3), 6 (line 3), 13 (line 3), 14 (line 3), and 20 (line 4) all recite the term compartments. The term compartments in these limitations seems to refer to the plurality of compartments amended to claim 1 (line 11), but it is unclear, as they could be referring to different compartments.  If the terms plurality of compartments and compartments are meant to refer to the same group of compartments throughout the claims, then the Examiner requests Applicant compartments will be interpreted as plurality of compartments.

Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
13.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
14.	Claim 1 recites the use of a system for executing a method of delivery vehicle organization and tracking the locations of its contents. Therefore, it is directed to one of the four statutory categories of invention: a machine.
The limitations of A system ... to: obtain ... container data identifying a plurality of containers to hold items for an order; based on the container data, generate assignment data assigning a first number of the plurality of containers to a first section of a storage rack of a delivery vehicle; determine whether the first section of the storage rack of the delivery vehicle can store at least one additional container comprising: determining the first section of the storage rack cannot store the at least one additional container when all of a plurality of compartments of the first section have been assigned at least one of the plurality of containers; and determining the first section of the storage rack can store the at least one additional container when at least one of the plurality of compartments in the first section has not been assigned any of the plurality of containers; based on determining that the first section of the storage rack cannot store the at least one additional container, updating the assignment data to assign a second number of the plurality of containers to a second section of the storage rack of the delivery vehicle; and store the assignment data ... , as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that involve a person following rules or instructions.  That is, other than the recitation of a generic computer device, nothing in the claim elements disclose anything outside the grouping of “Methods of Organizing Human Interactions”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of organizing a delivery vehicle and tracking the locations of its contents.    The claimed computer device communicatively coupled to the database is recited at a high level of generality and is merely invoked as a tool to perform a way of organizing a delivery vehicle and tracking the locations of its contents.  Simply implementing the abstract idea on generic computerized systems is not a practical application of the abstract idea.  Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the concept of organizing a delivery vehicle and tracking the locations of its contents in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
15.	Claims 2-8 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-8 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although generating labels and Claim 8 introduces an additional element in the form of transmitting to a mobile device these additional elements do not integrate the judicial exception into a practical application. They are considered insignificant extra-solution activity (MPEP 2106.05(g)(1)) and recognized by the courts to be well-understood, routine, and conventional activity (MPEP 2106.05(d)(II)).  Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
16.	Claim 9 recites the use of a system for executing a method of delivery vehicle organization and tracking the locations of its contents. Therefore, it is directed to one of the four statutory categories of invention: a method.
The limitations of A method comprising: obtaining ... container data identifying a plurality of containers to hold items for an order; based on the container data, generating assignment data assigning a first number of the plurality of containers to a first section of a storage rack of a delivery vehicle; determining whether the first section of the storage rack of the delivery vehicle can store at least one additional container comprising: determining the first section of the storage rack cannot store the at least one additional container when all of a plurality of compartments of the first section have been assigned at least one of the plurality of containers; and determining the first section of the storage rack can store the at least one additional container when at least one of the plurality of compartments in the first section has not been assigned any of the plurality of containers; based on determining that the first section of the storage rack cannot store the at least one additional container, updating the assignment data to assigning a second number of the plurality of containers to a second section of the storage rack of the delivery vehicle; and storing the assignment data ... , as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that involve a person following rules or instructions.  That is, nothing in the claim elements disclose anything outside the grouping of “Methods of Organizing Human Interactions. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of organizing a delivery vehicle and tracking the locations of its contents.  The claimed database is recited at a high level of generality and is merely invoked as a tool to perform a way of organizing a delivery vehicle and tracking the locations of its contents.  Simply implementing the abstract idea using a generic computer database is not a practical application of the abstract idea.  Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the concept of organizing a delivery vehicle and tracking the locations of its contents.  Nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
17.	Claims 10-16 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 10-16 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations generating labels and Claim 16 introduces an additional element in the form of transmitting to a mobile device these additional elements do not integrate the judicial exception into a practical application. They are considered insignificant extra-solution activity (MPEP 2106.05(g)(1)) and recognized by the courts to be well-understood, routine, and conventional activity (MPEP 2106.05(d)(II)). Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
18.	Claim 17 recites the use of instructions stored on a non-transitory computer readable medium for executing a method of delivery vehicle organization and tracking the locations of its contents. Therefore, it is directed to one of the four statutory categories of invention: an article of manufacture.
The limitations of ...the instructions, when executed...cause...operations comprising: obtaining ... container data identifying a plurality of containers to hold items for an order; based on the container data, generating assigning a first number of the plurality of containers to a first section of a storage rack of a delivery vehicle; determining whether the first section of the storage rack of the delivery vehicle can store at least one additional container comprising: determining the first section of the storage rack cannot store the at least one additional container when all of a plurality of compartments of the first section have been assigned at least one of the plurality of containers; and determining the first section of the storage rack can store the at least one additional container when at least one of the plurality of compartments in the first section has not been assigned any of the plurality of containers; based on determining that the first section of the storage rack cannot store the at least one additional container, updating the assignment data to assigning a second number of the plurality of containers to a second section of the storage rack of the delivery vehicle; and storing the assignment data ... , as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that involve a person following rules or instructions.  That is, other than the recitation of a generic non-transitory computer readable medium, a generic processor, and a generic device, nothing in the claim elements disclose anything outside the grouping of “Methods of Organizing Human Interactions. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of organizing a delivery vehicle and tracking the locations of its contents.  The claimed database is recited at a high level of generality and is merely invoked as a tool to perform a way of organizing a delivery vehicle and tracking the locations of its contents.  Simply implementing the abstract idea using a generic computer database is not a practical application of the abstract idea.  Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the concept of organizing a delivery vehicle and tracking the 
19.	Claims 18-20 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 18-20, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (U.S. Pub. No. US 2019/0152376 A1) in view of Henderson (U.S. Pub. No. 2014/0262690).
Regarding the following Claim 1, 9, and 17 limitations, Schwartz, discloses the following limitations:
A system comprising: a database; and a computing device communicatively coupled to the database and configured to; [See (Fig. 2, element 230); [0059]; Here Schwartz teaches an item database 230 accessible by the controller 210 (i.e. a computing device communicatively coupled to the database).]
A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising; [See [0124]; [0126]; Here Schwartz teaches a non-transitory computer readable medium storing software which is executable by a processor.] 
... obtaining, from a database, container data identifying a plurality of containers to hold items for an order; [See Paragraph [0082]; (Fig. 3); [0059]; (Fig. 2, element 230); Here Schwartz teaches an item database 230 which stores information about items (i.e. items in containers), including the packages or parcels (i.e. containers) they are stored and shipped in, accessible by, or a part of, a controller 210.  Schwartz further teaches receiving, from the item database 230 via the controller 210, a list of all of the items for orders on a delivery route, along with all of the associated item information.]
... based on container data, generating assignment data assigning a first number of the plurality of containers to a first section of a storage rack of a delivery vehicle;
... determining whether the first section of the storage rack of the delivery vehicle can store at least one additional container comprising; [See Paragraph [0086]; (Fig. 3); Here Schwartz teaches determining if a shelf has enough space to hold an item or not. Schwartz further teaches that this determination can be repeated for any number of items.]
... based on determining that the first section of the storage rack cannot store the at least one additional container, updating the assignment data to assign a second number of the plurality of containers to a second section of the storage rack of the delivery vehicle; [See Paragraph [0086-0086-0087]; (Fig. 3); Here Schwartz teaches assigning items to a second shelf if it is determined they will not fit on a first shelf. Schwartz further teaches that this determination can be repeated for any number of items. Schwartz further teaches a carrier inputting a request for an alternate item storage location, receiving a proposed alternate location from the controller 210, and then recording the actual location in which the item is placed (i.e. updating the assignment data to assign a second number of the plurality of containers to a second section of the storage rack of the delivery vehicle).]
... storing the assignment data identifying the assignments of the plurality of containers; [See Paragraph [0087]; (Fig. 3, 312); [0108]; Here Schwartz teaches storing the shelf locations of items in a vehicle load table on a server.]
Schwartz does not, however Henderson does, teach the following limitations:
... determining the first section of the storage rack cannot store the at least one additional container when all of a plurality of compartments of the first section have been assigned at least one of the plurality of containers; [See [0111]; (Fig. 13); Henderson teaches determining when a cassette 24 (i.e. first section) that may be loaded on to a transport device (i.e. storage rack
... determining the first section of the storage rack can store the at least one additional container when at least one of the plurality of compartments in the first section has not been assigned any of the plurality of containers; [See [0111]; (Fig. 13); Henderson teaches determining when a cassette 24 (i.e. first section) that may be loaded on to a transport device (i.e. storage rack) still has empty bins available for loading, and is not full.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the item loading procedure of Schwartz with the section capacity detection method of Henderson.  By utilizing the method of Henderson, Schwartz would ensure efficient use of storage space within each section of each storage rack, thereby maximizing the number of items capable of being transported in a single vehicle and saving on transportation and labor costs.
Regarding the following Claim 2, 10, and 18 limitations, Schwartz, as shown, discloses the following limitations:
a.	...determining whether the second section of the storage rack of the delivery vehicle can store at least one additional container; [See Paragraph [0086]; (Fig. 3); Here Schwartz teaches determining if a shelf has enough space to hold an item or not. Schwartz further teaches that this determination can be repeated for any number of items.]
b.	...assigning a third number of the plurality of containers to a third section of the storage rack of the delivery vehicle based on determining that the second section of the storage rack cannot store the at least one additional container; [See Paragraph [0086]; (Fig. 3); Here Schwartz teaches assigning items to a second shelf if it is determined they will not fit on a first shelf. Schwartz further teaches that this determination can be repeated for any number of items.]
24.	Regarding the following Claim 3, and 11 limitations, Schwartz, as shown, discloses the following limitations:
...wherein the first section of the storage rack is a back section, the second section of the storage rack is a middle section, and the third section of the storage rack is a front section; [See (Fig. 1A); Here Schwartz shows storage racks with three storage sections.]
25.	Regarding the following Claim 8, and 16 limitations, Schwartz, as shown, discloses the following limitations:
a.	...transmitting to a mobile device the data identifying the assignments of the plurality of containers; [See Paragraph [0084]; [0108]; Here Schwartz teaches sending storage shelf location assignment information to a mobile device.]

26.	Claims 4, 7, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (U.S. Pub. No. US 2019/0152376 A1) in view of Henderson (U.S. Pub. No. 2014/0262690) and in further view of Chudy (U.S. Pub. No. US 2010/0030667 A1).
27.	Regarding the following Claim 4, 12, and 19 limitations, Schwartz and Henderson, as shown, disclose all of the limitations of Claim 1, 9, and 17. Schwartz and Henderson do not disclose, however, Chudy, conversely, does disclose:
a.	...determining a row of the first section; [See [0068]; [0070]; (Fig. 4A-C); Here Chudy shows storage shelves having at least one row.]
b.	...determining a column of the first section; [See [0068]; [0070]; (Fig. 4A-C); Here Chudy shows storage shelves having at least one column.]
c.	...assigning the first number of the plurality of containers to a compartment at the determined row and column of the first section; [See Paragraph [0070]; [0099]; (Fig. 4A-C); Here Chudy teaches assigning each item to a specific row and column of a storage shelf.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the organizational method of Schwartz, in view of Henderson, 
28.	Regarding the following Claim 7, and 15 limitations, Schwartz and Henderson, as shown above, disclose all of the limitations of Claim 1 and 9. Schwartz also discloses the following limitations of Claims 7, and 15:
a.	...generating labels for a transport system...; [See Paragraph [0039]; [0108]; Here Schwartz teaches printing labels on items which identify the item, delivery destination, and other information. This label information can be cross-referenced via the item table in order to determine where the associated item is stored within a delivery vehicle.]
Schwartz and Henderson do not disclose, however, Chudy, conversely, does disclose:
b.	...wherein the labels identify either the first section or second section of the storage rack of the delivery vehicle; [See Paragraph [0026]; Here Chudy teaches labeling a container with a code associated with the code of its storage location.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the labeling method of Schwartz, in view of Henderson, to include the use of labels indicating storage location, as taught by Chudy, in order to ensure the proper storage location and accurate tracking of each container (see Chudy Paragraph [0010], [0056]). 

29.	Claims 5, 6, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (U.S. Pub. No. US 2019/0152376 A1) in view of Henderson (U.S. Pub. No. 2014/0262690) and in further view of Zimmerman (U.S. Pub. No. US 2009/0192819 A1).

a.	...assigning containers to compartments of the storage rack beginning with a first compartment located at a first row, and first column, of the first section; [See Paragraphs [0033]; [0034]; (Fig. 6); Here Zimmerman teaches assigning items to compartments beginning with the top left compartment.] 
b.	...ending with a last compartment located at a last row, and last column, of the first section; [See Paragraphs [0033]; [0034]; (Fig. 6); Here Zimmerman teaches assigning items to compartments ending with the bottom right compartment.] 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the organizational method of Schwartz, in view of Henderson, to include beginning with a first row and first column compartment and ending with a last row and last column compartment, as taught by Zimmerman, in order to reduce the time taken to load the compartments (see Zimmerman Paragraph [0005], [0006]). 
31.	Regarding the following Claim 6 and 14 limitations, Schwartz and Henderson, as shown, discloses all of the limitations of Claim 1 and 9. Schwartz and Henderson do not disclose, however, Zimmerman, conversely, does disclose:
a.	...assigning containers to the compartments of the storage rack beginning with the first compartment located at the first row, and first column, of the second section; [See Paragraphs [0033]; [0034]; (Fig. 6); Here Zimmerman teaches assigning items to compartments beginning with the top left compartment.] 
...ending with the last compartment located at the last row, and the last column, of the second section; [See Paragraphs [0033]; [0034]; (Fig. 6); Here Zimmerman teaches assigning items to compartments ending with the bottom right compartment.] 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the organizational method of Schwartz, in view of Henderson, to include beginning with a first row and first column compartment and ending with a last row and last column compartment, as taught by Zimmerman, in order to reduce the time taken to load the compartments (see Zimmerman Paragraph [0005], [0006]).

Prior Art
32.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Galluzzo (U.S. Pub. No. US 2019/0188632 A1) teaches a computer organized robotically operated warehouse.
Gupta (U.S. Patent No. US 10,683,173 B2) teaches dynamically organized automated warehouse utilizing rack space based on item demand.


Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628       
/SHANNON S CAMPBELL/               Supervisory Patent Examiner, Art Unit 3628